Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment/Notice of Allowability
1.	Original claims 1-17 filed 10/11/18 are present and under consideration.
2.	Claims 1-17 are allowed.
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was not required since the amendment merely corrects the formatting of SEQ ID Nos: and spelling error(s).
Amend claim 1 as follows:
Claim 1, delete all 14 occurrences of “SEQ ID NOS.:” and replace all 14 occurrences with “SEQ ID NOs:” 
Claim 1, line 17, delete the word “C-termminus” and replace with “C-terminus”.
4.	The following is an examiner's statement of reasons for allowance: 
	Following a diligent search in various sequence, patent and non-patent data bases it is determined that claims 1-17 drawn to - A zinc finger nuclease (ZFN) comprising: a first zinc finger protein (ZFP) that binds a first target site in a T-cell receptor alpha constant (TRAC) gene, the first ZFP comprising three or more zinc finger domains; a second ZFP that binds a second target site in the TRAC gene, the second ZFP comprising three or more zinc finger domains; and a cleavage domain; wherein: the first ZFP comprising amino acid sequences in the following order: SEQ ID NOS.: 2, 5-7, 2, and 19, from N-terminus to C-terminus of the first ZFP, and the second ZFP comprising amino acid sequences in the following order: SEQ ID NOS.: 2, 1-3 and 22, from N-terminus to C-terminus of the second ZFP; the first ZFP comprising SEQ ID NOS.: 2, 5-7, 2, and 19, from N-terminus to C-terminus of the first ZFP, and the second ZFP comprising amino acid sequences in the following order: SEQ ID NOS.: 1-3, and 22, from N-terminus to C-terminus of the second ZFP; the first ZFP comprising amino acid sequences in the following order: SEQ ID NOS.: 2, 5, 11, 7, 2, and 9, from N-terminus to C-termminus of the first ZFP, and the second ZFP comprising amino acid sequences in the following order: SEQ ID NOS.: 2, 1-3, and 22, from N-terminus to C-terminus of the second ZFP; the first ZFP comprising amino acid sequences in the following order: SEQ ID NOS.: 2, 5, 11, 7, 2, and 9, from N-terminus to C-terminus of the first ZFP, and the second ZFP comprising amino acid sequences in the following order: SEQ ID NOS.: 1-3, and 22, from N-terminus to C-terminus of the second ZFP; the first ZFP comprising amino acid sequences in the following order: SEQ ID NOS.: 2, 5, 15, 7, 2, and 9, from N-terminus to C-terminus of the first ZFP, and the second ZFP comprising amino acid sequences in the following order: SEQ ID NOS.: 2, 1-3 and 22, from N-terminus to C-terminus of the second ZFP; the first ZFP comprising amino acid sequences in the following order: SEQ ID NOS.: 2, 5, 15, 7, 2, and 9, from N-terminus to C-terminus of the first ZFP, and the second ZFP comprising amino acid sequences in the following order: SEQ ID NOS.: 1-3, 22, from N-terminus to C-terminus of the second ZFP; or the first ZFP comprising amino acid sequences in the following order: SEQ ID NOS.: 2, 5, 23, and 7, 2, and 9, from N-terminus to C-terminus of the first ZFP, and the second ZFP comprising amino acid sequences in the following order: SEQ ID NOS.: 1-3, 22, from N-terminus to C-terminus of the second ZFP, polynucleotide encoding the same and method thereof are unobvious and patentable over prior art of record.
5.	US 20200158716 A1 is cited for information purpose only.
6.	Drawings filed 10/11/18 are acknowledged.
7.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEKCHAND SAIDHA whose telephone number is (571)272-408 918 7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TEKCHAND SAIDHA/
Primary Examiner, Art Unit 1652                                                                                                                                                                                     
Recombinant Enzymes, 02A65 Remsen Bld.  
400 Dulany Street, Alexandria, VA 22314
Telephone: (571) 272-0940